J-S46022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 ARNOLD LAWHUN                            :
                                          :
                   Appellant              :    No. 974 EDA 2020

            Appeal from the PCRA Order Entered March 2, 2020
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0006228-2009



BEFORE: BENDER, P.J.E., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                       FILED: JANUARY 29, 2021

     Appellant, Arnold Lawhun, appeals from the order dismissing, without a

hearing, his second petition filed pursuant to the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

     The PCRA court summarized the facts and procedural history, as follows:

           The Appellant, Arnold S. Lawhun, is a sexually violent
     predator who was sentenced on September 16, 2011[,] after a
     jury trial conducted between February 28, 2011[,] and March 1,
     2011[,] in which he was found guilty of Rape of a Child, criminal
     attempt, Aggravated Indecent Assault of a Child, criminal attempt,
     Criminal Solicitation to Rape of a Child, Aggravated Indecent
     Assault of a child less than 13 years of age, criminal solicitation (2
     counts) and Criminal Use of A Communication Facility. By way of
     background, “[Appellant] had multiple graphic conversations
     online with an undercover detective who posed as a divorced
     mother with three daughters aged 14, 11 and 7. [Appellant] left
     no doubt that he wanted to have sexual intercourse with the girls.
     He then drove over seven hours from Cleveland, Ohio, to
     Delaware County, Pennsylvania, to meet the girls for sex. Along
J-S46022-20


     the way, he had telephone conversations with the undercover
     detective to let her know where he was.

           A jury found [Appellant] guilty of attempted rape,2
     attempted indecent assault,3 criminal solicitation,4 and criminal
     use of a communication facility.5 The trial court determined that
     [Appellant] was a sexually violent predator and imposed the
     mandatory sentence of 25-50 years’ imprisonment.             The
     Appellant’s Judgment of Sentence was affirmed by the
     Pennsylvania Superior Court on [July 23], 2012 [Commonwealth
     v. Lawhun, 55 A.3d 144,] (2813 EDA 2011) [(Pa. Super. 2012)
     (unpublished memorandum)].

          2   18 Pa.C.S. §§ 901, 3121(c) (“Rape of a child”).

          3 18 Pa.C.S. §§ 901, 3125(b) (“Aggravated indecent
          assault of a child”).

          4   18 Pa.C.S. § 902.

          5   18 Pa.C.S. § 7512.

          The Appellant filed a “first” PCRA petition, the denial of
     which, was also affirmed on appeal.6

          6  The Appellant filed a timely first PCRA petition
          alleging ineffective assistance of counsel due to
          counsel’s failure to convey a guilty plea offer prior to
          trial of 6-15 years imprisonment, [Appellant] insisted
          he would have accepted this offer had counsel told
          him about it. On March 21, 2013, the Appellant filed
          a counseled Amended PCRA Petition (hereinafter “first
          PCRA petition”). On June 26, 2013 and concluding on
          July 15, 2013, the PCRA court conducted hearings on
          the Appellant’s first PCRA petition. After briefing by
          the parties, the PCRA court entered an order denying
          the Appellant’s first PCRA petition (the issues raised
          and rejected by the Pennsylvania Superior Court
          surrounded the purported ineffectiveness of his
          pretrial and trial counsel in supposedly failing to
          inform him of a pre-trial plea offer).

                On October 23, 2013, the Appellant appealed
          the denial of his first PCRA petition. On May 7, 2014,

                                    -2-
J-S46022-20


              the Superior Court of Pennsylvania affirmed the denial
              of the Appellant’s first PCRA petition by the PCRA
              court. Appellant[’s] petition for allowance of appeal
              to the Pennsylvania Supreme Court was denied on
              October 26, 2014. [Commonwealth v. Lawhun,
              104 A.3d 39, 2918 EDA 2013 (Pa. Super. filed May 7,
              2014) (unpublished memorandum), appeal denied,
              102 A.3d 984, 399 MAL 2014 (Pa. filed October 23,
              2014)].

              On November 9, 2017, the Appellant filed a second pro se
       Post-Conviction Relief Act Petition (hereinafter “second PCRA
       petition”).  On December 1, 2017, the second PCRA court
       appointed counsel to review and potentially file an amended
       second PCRA petition. Various second PCRA counsel sought and
       were granted extensions to file an amended second PCRA until the
       second amended PCRA petition was filed on October 1, 2018. The
       Commonwealth filed a response thereto on March 8, 2019[,]
       addressing the Alleyne and SORNA[1] issues raised in the second
____________________________________________


1 Sexual Offender Registration and Notification Act, 42 Pa.C.S. §§ 9799.10–
9799.42. We have stated:

       SORNA was originally enacted on December 20, 2011, effective
       December 20, 2012. See Act of Dec. 20, 2011, P.L. 446, No. 111,
       § 12, effective in one year or Dec. 20, 2012 (Act 11 of 2011). Act
       11 was amended on July 5, 2012, also effective December 20,
       2012, see Act of July 5, 2012, P.L. 880, No. 91, effective Dec. 20,
       2012 (Act 91 of 2012), and amended on February 21, 2018,
       effective immediately, known as Act 10 of 2018, see Act of Feb.
       21, 2018, P.L. 27, No. 10, §§ 1-20, effective Feb. 21, 2018 (Act
       10 of 2018), and, lastly, reenacted and amended on June 12,
       2018, P.L. 140, No. 29, §§ 1-23, effective June 12, 2018 (Act 29
       of 2018). Acts 10 and 29 of 2018 are generally referred to
       collectively as SORNA II.       As our Supreme Court recently
       explained in Commonwealth v. Torsilieri, 232 A.3d 567 (Pa.
       2020),

              Act 10 split SORNA, which was previously designated
              in the Sentencing Code as Subchapter H, into two
              subchapters. Revised Subchapter H applies to crimes
              committed on or after December 20, 2012, whereas



                                           -3-
J-S46022-20


       amended PCRA petition as well as a motion to dismiss for lack of
       timeliness.7

              7 Appellant raised issues contending he was now
              entitled to relief from his sentence on grounds of
              Alleyne v. United States, 570 U.S. 99 (2013)
              (unconstitutional enhancement) as well as pursuant
              to [Commonwealth] v. Muniz, 164 A.3d 1189 (Pa.
              2017) [(plurality)] (Prohibiting the unconstitutional
              retroactive application of SORNA I). Appellant is not
              entitled to PCRA relief.

              The Appellant now appeals the dismissal of his second PCRA
       petition.

PCRA Court Opinion, 4/23/20, at unnumbered 1–3.

       Appellant filed a timely notice of appeal on March 31, 2020.             Both

Appellant and the PCRA court complied with Pa.R.A.P. 1925.

       Appellant, represented by counsel, raises the following issue on appeal:

       I. Was the trial court in error for dismissing the Post Conviction
       Relief Act Petition filed in this matter as to the issue of whether or
       not [Appellant’s] sentence was unconstitutional pursuant to
       Alleyne v. United States, 570 U.S. 99 (2013) as well as
       Commonwealth v. Muniz, 164 A.3d 1189 (2017)?
____________________________________________


              Subchapter I applies to crimes committed after April
              22, 1996, but before December 20, 2012. In essence,
              Revised Subchapter H retained many of the provisions
              of SORNA, while Subchapter I imposed arguably less
              onerous requirements on those who committed
              offenses prior to December 20, 2012, in an attempt to
              address this Court’s conclusion in Commonwealth v.
              Muniz, 640 Pa. 699, 164 A.3d 1189 (2017)] that
              application of the original provisions of SORNA to
              these offenders constituted an ex post facto violation.

       Id. at 580 (emphasis added).

Commonwealth v. Mickley, 240 A.3d 957, 958 n.3 (Pa. Super. 2020).

                                           -4-
J-S46022-20



Appellant’s Brief at 4.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”    Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).    This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that are

supported in the record and will not disturb them unless they have no support

in the certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa.

Super. 2014).

      We initially must determine whether Appellant has filed a timely petition.

A PCRA petition, “including a second or subsequent petition, shall be filed

within one year of the date the judgment becomes final[.]”        42 Pa.C.S. §

9545(b)(1). A judgment of sentence becomes final “at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” Id. at § 9545(b)(3).

      Beyond the one-year time-bar, a petitioner must plead and prove at

least one of the time-bar exceptions. These exceptions include:




                                     -5-
J-S46022-20


       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this
       Commonwealth or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)–(iii). A petitioner must raise the claim within sixty

days from the date that the claim could have been raised.                Id. at §

9545(b)(2).2

       In the case sub judice, Appellant was sentenced on September 16, 2011.

As noted, this Court affirmed the judgment of sentence on July 23, 2012;

Appellant did not file a petition for allowance of appeal with the Pennsylvania

Supreme Court. Thus, his judgment of sentence became final on Wednesday,

August 22, 2012.        42 Pa.C.S. § 9545(b)(3).       Pursuant to 42 Pa.C.S. §

9545(b)(1) and (3), Appellant had one year within which to file a PCRA



____________________________________________


2 Section 9545(b)(2) was amended to reflect that a petitioner has one year
rather than the prior deadline of sixty days to raise his claim. This amendment
became effective on December 24, 2018, and applies to claims arising on
December 24, 2017, or after. Appellant’s pro se PCRA petition was filed on
November 27, 2017, before the amendment became effective. Additionally,
Appellant’s alleged claim arose on July 19, 2017, the date that the decision in
Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), was filed. Therefore,
the amendment is inapplicable because the decision in Muniz preceded
December 24, 2017.

                                           -6-
J-S46022-20


petition, i.e., no later than August 22, 2013. Appellant’s instant petition, filed

on November 27, 2017, is patently untimely. See 42 Pa.C.S. § 9545(b)(1);

Commonwealth v. Gamboa–Taylor, 753 A.2d 780, 783 (Pa. 2000) (holding

a PCRA petition filed more than one year after judgment of sentence becomes

final is untimely, and the PCRA court lacks jurisdiction to address the petition

unless the petitioner pleads and proves a statutory exception to the PCRA

time-bar). We thus turn to whether Appellant has pled and proven that one

or more of the exceptions to the PCRA’s timeliness requisites applies.

      Appellant’s claim for relief is premised on the theory that he is serving

an illegal sentence. The PCRA is the sole means allowing for collateral review

of a judgment of sentence. Commonwealth v. Descardes, 136 A.3d 493,

497–498 (Pa. 2016). “[A] court may entertain a challenge to the legality of

the sentence so long as the court has jurisdiction to hear the claim.

Commonwealth v. Fowler, 930 A.2d 586, 592 (Pa. Super. 2007) (quoting

Commonwealth v. Berry, 877 A.2d 479, 482 (Pa. Super. 2005) (en banc)).

“In the PCRA context, jurisdiction is linked to the filing of a timely PCRA

petition.” Id. Although legality of sentence is always subject to review within

the PCRA, petitioners must initially satisfy the PCRA’s time limits or one of the

exceptions thereto.    “Thus, a collateral claim regarding the legality of a

sentence can be lost for failure to raise it in a timely manner under the PCRA.”

Commonwealth v. Infante, 63 A.3d 358, 365 (Pa. Super. 2013) (internal

citations omitted).


                                      -7-
J-S46022-20


       Appellant maintains he is serving an illegal sentence pursuant to

Alleyne, 570 U.S. 99, and Muniz, 164 A.3d 1189. Appellant’s Brief at 10.

Alleyne, however, does not apply to Appellant because our Supreme Court

has unequivocally ruled that Alleyne does not apply retroactively on PCRA

review. Commonwealth v. Washington, 142 A.3d 810, 820 (Pa. 2016.).3

“It is also ... settled that Alleyne does not invalidate a mandatory minimum

sentence when presented in an untimely PCRA petition.” Commonwealth v.

Ruiz, 131 A.3d 54, 58 (Pa. Super. 2015). Therefore, Alleyne will not provide

a basis for PCRA relief when Alleyne was decided after a petitioner’s sentence

became final. Id. Alleyne was decided in 2013; Appellant’s judgment of

sentence became final on August 22, 2012.         Because the Pennsylvania

Supreme Court has held that Alleyne does not apply retroactively on

collateral review, Appellant cannot invoke the new constitutional right

exception. See 42 Pa.C.S. § 9545(b)(1)(iii); Washington, 142 A.3d at 820;

Commonwealth v. Miller, 102 A.3d 988, 994-995 (Pa. Super. 2014).




____________________________________________


3 Appellant’s suggestion that Washington was wrongly decided, Appellant’s
Brief at 16, is rejected. “This Court is of course bound by existing precedent
under the doctrine of stare decisis.” Dixon v. GEICO, 1 A.3d 921, 925–926
(Pa. Super. 2010). This Court continues to follow controlling precedent as
long as a decision has not been overturned by our Supreme Court. Id. at
926.



                                           -8-
J-S46022-20


Accordingly, we discern no error in the PCRA court’s ruling that Appellant failed

to establish a time-bar exception based on Alleyne.4

       Appellant also attempts to rely on Muniz, 164 A.3d 1189. Appellant’s

Brief at 27. In Muniz, our Supreme Court held that the SORNA registration

provisions are punitive, and that retroactive application of SORNA’s provisions

violate the federal ex post facto clause, as well as the ex post facto clause of

the Pennsylvania Constitution. Id. at 1193. In Commonwealth v. Murphy,

180 A.3d 402 (Pa. Super. 2018), our Court recognized that even though

“Muniz created a substantive rule that retroactively applies in the collateral

context[,]” where, as here, a “PCRA petition is untimely[, the petitioner] must

demonstrate that the Pennsylvania Supreme Court has held that Muniz

applies retroactively in order to satisfy section 9545(b)(1)(iii).” Murphy, 180

at 405-406 (emphasis in original). See Commonwealth v. Greco, 203 A.3d

1120 (Pa. Super. 2019) (same); see also Commonwealth v. Hromek, 232

A.3d 881, 885 (Pa. Super. 2020) (reaffirming Murphy and holding that trial

court lacked jurisdiction to reach merits of untimely PCRA petition).

       As in Hromek, the Muniz decision does not allow Appellant to escape

the PCRA time-bar as it fails to satisfy a newly-recognized constitutional-right


____________________________________________


4  Moreover, because Appellant’s mandatory sentence was a result of a prior
conviction, it remains an exception to Alleyne, even if the case were
applicable. See Almendarez-Torres v. United States, 523 U.S. 224 (1998)
(factfinder is not required to determine prior disputed convictions) accord
Apprendi v. New Jersey, 530 U.S. 466 (2000); United States v. Booker,
543 U.S. 220 (2005) (prior convictions need not be submitted to a jury).

                                           -9-
J-S46022-20


exception under 42 Pa.C.S. § 9545(b)(1)(iii).     Hromek, 232 A.3d at 886.

Thus, Appellant cannot rely upon Muniz to excuse the untimeliness of his

PCRA petition under Section 9545(b)(1)(iii), and the PCRA court had no

jurisdiction to grant Appellant relief. Therefore, where Appellant’s petition is

facially untimely, and he failed to satisfy any PCRA time-bar exception, we

conclude that the PCRA court correctly dismissed his PCRA petition without a

hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/21




                                     - 10 -